PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/157,288
Filing Date: 11 Oct 2018
Appellant(s): BLOCH et al.



__________________
Brian L. Belles
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al (US 2020/0008915) in view of Demarest et al (US 2017/0173357) and Cinader JR et al (US 2020/0093576), as evidenced by Galiatsatos et al (Chapter 50; NPL).
 In regard to claim 1, Vermeulen discloses an oral treatment system comprising:
an oral treatment device (see figure 1-4) comprising:
a control circuit (printed circuit boards disclosed in par 72);
an intraoral mouthpiece (mouthpiece 100) comprising:
a lamp (body part 105), the lamp (105) comprising a sheet body comprising a lamp lens plate formed of a material having a first refractive index (light guide 203, see par 52 which discloses the light guide having a refractive index); and
a cover lens plate (optically transparent element 101) overlying the front surface of the sheet body of the lamp and being adjacent the lamp lens plate so that a lamp-cover interface is formed between the lamp lens plate and the cover lens plate (see figures 2A-B), the cover lens plate (101) being formed of a material having a second refractive index that is less than the first refractive index (par 52 discloses the light guide 203 having a refractive index which is higher than the refractive index of the optically transparent element 101); and
par 27 discloses the application of an applied dental substance which attaches to the defined optically transparent element),
wherein upon the lamp being activated, light generated by the plurality of light emitters passes though the lamp lens plate and the cover lens plate prior to exiting the oral treatment device (par 58-59 and 71 disclose the light wave flowing through the lamp lens plate and the cover lens plate prior to exiting the oral treatment device).
Vermeulen fails to disclose the oral treatment device having a control circuit with a power source, the intraoral mouthpiece lamp being operably coupled to the power source, the lamp comprising a plurality of light emitters embedded within the sheet body, the sheet body comprising the lamp lens plate forming a front surface of the flexible sheet body and the oral treatment material having a third refractive index that is less than the first refractive index of the material forming the lamp lens plate and the second refractive index of the material forming the cover lens plate.
Demarest teaches a control circuit (200) with a power source (201), an intraoral mouthpiece (101) having a lamp (300 A or B) being operably coupled to the power source (par 61 discloses the lamp being connected to the power source), and the lamp comprising a sheet body (flexible sheet body 301) and a plurality of light emitters (304 A-B) embedded within the sheet body (par 87 and figure 19), the sheet body (301) comprising a lamp lens plate (lens plate 309A) forming a front surface of the flexible sheet body (see figures 17-19) in an intraoral mouthpiece of a treatment device (par 51) for the purpose of enabling modification of the mouthpiece to best fit the dentition of the user (par 86).

Additionally, Cinader teaches an oral treatment material (aqueous liquid 108) having a third refractive index which is greater than 1.3 (par 152) in a dental appliance (see figure 1) for the purpose of enhancing the optical properties of a system by reducing glare and reflectance at the surface of a patient’s teeth during treatment (par 240).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vermeulen/Demarest to modify the oral treatment material having a third refractive index that is greater than 1.3 as set forth by Cinader for the purpose of enhancing the optical properties of a system by reducing glare and reflectance at the surface of a patient’s teeth.
Vermeulen discloses a first and second refractive index (where the material of the lamp lens plate which is a first refractive index is the light guide material 203 made of polymethylmethacrylat and the cover lens plate which is made of a material having the second refractive index is the optically transparent element 101 made of silicone as disclosed in par 52, where the evidence of Table 50.1 of Galiatsatos discloses polymethylmethacrylat having a refractive index of 1.56 and silicone having a refractive index of 1.419) and Cinader teaches a third refractive index of greater than 1.3, which results in the modification of the third refractive 
In regard to claims 2-3, Vermeulen/Demarest/Cinader disclose the claimed invention as set forth above in claim 1. Vermeulen further discloses a ratio of the second refractive index to the first refractive index is at least 0.8:1 /0.9:1 (where the material of the lamp lens plate which is a first refractive index is the light guide material 203 made of polymethylmethacrylat and the cover lens plate which is made of a material having the second refractive index is the optically transparent element 101 made of silicone as disclosed in par 52, where the evidence of Table 50.1 of Galiatsatos discloses polymethylmethacrylat having a refractive index of 1.56 and silicone having a refractive index of 1.419 would result in a ratio of 0.91 which is above those recited in the claim).
In regard to claims 4-5, Vermeulen/Demarest/Cinader disclose the claimed invention as set forth above in claim 1, but fails to specifically disclose materials which the first refractive index is in a range of 1.6 to 1.8 and the second refractive index is in a range of 1.45 to 1.65 and/or the first refractive index is in a range of 1.6 to 1.7 and the second refractive index is in a range of 1.5 to 1.6. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a known material with a first refractive index is in a range of 1.6 to 1.7 and a second material with a second refractive index is in a range of 1.5 to 1.6, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regard to claims 7-8, Vermeulen/Demarest/Cinader disclose the claimed invention as set forth above in claim 1. Demarest further teaches the light emitted by the plurality of light par 87 discloses the wavelength range between 405 nm to 415 nm) for the reason set forth above.
In regard to claim 9, Vermeulen/Demarest/Cinader disclose the claimed invention as set forth above in claim 1. Demarest further teaches the sheet body of the lamp (301) further comprises a reflective substrate layer (reflective layer 310), and wherein the plurality of light emitters (340) are embedded within the sheet body between the lamp lens plate and the reflective substrate layer (see figure 19 and par 88), and wherein the plurality of light emitters (340) are light emitting diodes printed with an electrically conductive ink (par 89) to enable a compact and flexible lamp for the intraoral mouthpiece.
Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al in view of Cinader JR et al as evidenced by Galiatsatos et al.
In regard to claim 10, Vermeulen discloses a method of whitening facial surfaces of teeth (see par 32, which discloses the invention relating to the illumination of teeth for teeth whitening) comprising:
a) applying a teeth whitening material (par 46 discloses the application and sealing of a dental substance which can be a teeth whitening gel) having a third refractive index (a refractive index being a material property which is inherent to all materials) to at least one of the facial surfaces of the teeth or a front surface of a cover lens plate of an oral treatment device (par 27 discloses the application of a dental substance within a space defined by an optically transparent element sealing a buccal side of the teeth), the oral treatment device (100) comprising:
a lamp (105) comprising one or more light emitters (one or more light sources 213) and a lamp lens plate (light guide 203), the lamp lens plate (203) formed of a material having a first refractive index (light guide 203, see par 52 which discloses the light guide having a refractive index); and the cover lens plate (optically transparent element 101) overlying the lamp lens plate (203) so that a lamp-cover interface is formed between the lamp lens plate and the cover lens plate (see figure 2A-B and par 52), the lamp lens plate being formed of a material having a second refractive index that is less that the first refractive index (par 52 discloses the light guide 203 having a refractive index which is higher than the refractive index of the optically transparent element 101);
b) positioning the oral treatment device (101) adjacent the facial surfaces of the teeth so that the teeth whitening material contacts the front surface of the cover lens plate (par 27 as set forth above discloses the surface of the teeth and the cover lens plate defining a surface for the applied dental substance and figures 2A-B show the attachment of the mouthpiece 101 to the teeth); and
c) activating the lamp so that the one or more light emitters generate light that passes through the lamp lens plate, the cover lens plate, and the teeth whitening material (see figures 2A-B which show a light beam passing through the .light guide and optically transparent element, par 53 discloses the activation of the light source to pass through the mouthpiece and par 27 discloses the placement of the dental substance in a place which would be in the path of the light beams).
Vermeulen fails to disclose the third refractive index being less than the first refractive index of the material forming the lamp lens plate and the second refractive index of the material forming the cover lens plate.
However, Cinader teaches an oral treatment material (aqueous liquid 108) having a third refractive index which is greater than 1.3 (par 152) in a dental appliance (see figure 1) for the par 240).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vermeulen to modify the oral treatment material having a third refractive index that is greater than 1.3, as set forth by Cinader for the purpose of enhancing the optical properties of a system by reducing glare and reflectance at the surface of a patient’s teeth.
Vermeulen discloses a first and second refractive index (where the material of the lamp lens plate which is a first refractive index is the light guide material 203 made of polymethylmethacrylat and the cover lens plate which is made of a material having the second refractive index is the optically transparent element 101 made of silicone as disclosed in par 52, where the evidence of Table 50.1 of Galiatsatos discloses polymethylmethacrylat having a refractive index of 1.56 and silicone having a refractive index of 1.419) and Cinader teaches a third refractive index of greater than 1,3, which results in the modification of the third refractive index achieves the claim limitation of the third refractive index being less than the first and second refractive index.
In regard to claim 11, Vermeulen further discloses during step c) the light passes through the lamp lens plate, the cover lens plate, and the teeth whitening material sequentially (see figures 2A-B where the light beam passes through the light guide 203, the optically transparent element 101 and then the space which holds the teeth whitening material stated in par 27 in sequential order).
In regard to claim 12, Vermeulen/Cinader disclose the claimed invention as set forth above in claim 10. Vermeulen further discloses a ratio of the second refractive index to the first where the material of the lamp lens plate which is a first refractive index is the light guide material 203 made of polymethylmethacrylat and the cover lens plate which is made of a material having the second refractive index is the optically transparent element 101 made of silicone as disclosed in par 52, where the evidence of Table 50.1 of Galiatsatos discloses polymethylmethacrylat having a refractive index of 1.56 and silicone having a refractive index of 1.419 would result in a ratio of 0.91 which is above those recited in the claim). In view of the teaching of Cinader, as set forth above, the desired third refractive index is above 1.3. As Vermeulen discloses a second refractive index being 1.49, as such the claim limitation of a ratio of the third refractive index to the second refractive index is at least 0.8:1 is achieved (1.31/1.49=0.87).
In regard to claim 13, Vermeulen/Cinader disclose the claimed invention as set forth above in claim 10. Vermeulen/Cinader fails to specifically disclose materials which the first refractive index is in a range of 1.6 to 1.8, the second refractive index is in a range of 1.45 to 1.65 and the third refractive index is in a range of 1.3-1.5. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a known material with the first refractive index is in a range of 1.6 to 1.8, the second refractive index is in a range of 1.45 to 1.65 and the third refractive index is in a range of 1.3-1.5, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al in view of Cinader JR et al as evidenced by Galiatsatos et al as applied to claim 10 above, and further in view of Demarest et al.

In regard to claim 14, Vermeulen/Cinader disclose the claimed invention as set forth above in claim 10. Cinader teaches the use of a source light wavelength between 400-750 nm (par 29), but Vermeulen/Cinader fails to specifically disclose the wavelength in the range of 400 nm to 420 nm.
However, Demarest teaches a light source with a wavelength in range of 400 nm to 420 nm (par 87 discloses a wavelength between 405 nm to 415 nm) in an oral treatment device (par 3) for the purpose of achieving a desired whitening treatment (par 50).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light source wave length range of Vermeulen/Cinader to be between 400 nm to 420 nm as disclosed by Demarest for the purpose of achieving a desired whitening treatment.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al in view of Cinader et al, as evidenced by Galiatsatos et al.
In regard to claim 15, Vermeulen discloses a method of whitening facial surfaces of teeth (see par 32, which discloses the invention relating to the illumination of teeth for teeth whitening) comprising:
a) applying a teeth whitening material (par 46 discloses the application and sealing of a dental substance which can be a teeth whitening gel) having a third refractive index (a refractive index being a material property which is inherent to all materials) to at least one of the facial surfaces of the teeth or an oral treatment device (par 27 discloses the application of a dental substance within a space defined by an optically transparent element sealing a buccal side of the teeth), the oral treatment device (100) comprising: a lamp (body part 105) comprising one or one or more light sources 213), a first layer (light guide 203) having a first refractive index (light guide 203, see par 52 which discloses the light guide having a refractive index), and second layer (optically transparent element 101) having a second refractive index that is less that the first refractive index (par 52 discloses the light guide 203 having a refractive index which is higher than the refractive index of the optically transparent element 101);
b) positioning the oral treatment device (100) adjacent the facial surfaces of the teeth (see figures 2A-B); and
c) activating the lamp so that the one or more light emitters generate light that passes through, in succession, the first layer, the second layer, and the teeth whitening material (see figures 2A-B which show a light beam passing through the light guide and optically transparent element, par 53 discloses the activation of the light source to pass through the mouthpiece and par 27 discloses the placement of the dental substance in a place which would be in the path of the light beams).
Vermeulen fails to disclose the third refractive index of the teeth whitening material is less that the first refractive index of the first layer and the second refractive index of the second layer.
However, Cinader teaches an oral treatment material (aqueous liquid 108) having a third refractive index which is greater than 1.3 (par 152) in a dental appliance (see figure 1) for the purpose of enhancing the optical properties of a system by reducing glare and reflectance at the surface of a patient’s teeth during treatment (par 240).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vermeulen/Demarest to modify the oral treatment material having a third refractive index that is greater than 1.3 as set forth by Cinader for the 
Vermeulen discloses a first and second refractive index (where the material of the lamp lens plate which is a first refractive index is the light guide material 203 made of polymethylmethacrylat and the cover lens plate which is made of a material having the second refractive index is the optically transparent element 101 made of silicone as disclosed in par 52, where the evidence of Table 50.1 of Galiatsatos discloses polymethylmethacrylat having a refractive index of 1.56 and silicone having a refractive index of 1.419) and Cinader teaches a third refractive index of greater than 1.3, which results in the modification of the third refractive index achieves the claim limitation of the third refractive index being less than the first and second refractive index.
In regard to claim 16, Vermeulen further discloses c), the first layer and the second layer are in contact with one another (see figures 2A-B and par 52) and the second layer is in contact with the teeth whitening material (par 27 as set forth above discloses the surface of the teeth and the cover lens plate defining a surface for the applied dental substance).
(2) Response to Argument
In section VII, B, (1), appellant set forth that Cinader teaches away from an oral treatment material having a lower refractive index that the refractive indices of the cover lens plate and lamp lens as claimed in claim 1. Appellant supports this assertion, by stating that system of Cinader utilizes an aqueous liquid which has a refractive index of greater than 1.3, to minimize undesirable reflection, the disclosure of the shell being made of a refractive indices of 1.48-1.65, and asserts the number 1.3 is merely a minimum threshold with the goal of matching the refractive index to that of the polymeric shell material. The appellant acknowledges that Cinader 
In section VII, B, 2, appellant sets forth a similar argument for claims 10 and 15 regarding the oral treatment material’s third refractive index as claim 1. The examiner disagrees with the appellant for the following reason:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth by the final rejection and by appellant’s arguments, Cinader discloses an oral treatment material with a refractive index of greater than 1.3. In the disclosure of par 9 the disclosed aqueous liquid is defined by modifiers and a requirement that at room temperature the disclosed material be of a refractive index in the range of 1.3 or greater. The invention of Vermeulen discloses an oral treatment material with a refractive index (as refractive index is a material property inherent to a known material) and Cinader is relied on to establish obviousness in the modification of the oral treatment material to have a value of refractive index less than the material of the lamp lens plate and cover lens plate (where the material of the lamp lens plate which is a first refractive index is the light guide material 203 made of polymethylmethacrylat and the cover lens plate which is made of a material having the second refractive index is the optically transparent element 101 made of silicone as disclosed in par 52, where the evidence of Table 50.1 of Galiatsatos discloses polymethylmethacrylat having a refractive index of 1.56 and silicone having a refractive index of 1.419) for the purpose of enhanced optical properties in a system by reducing glare or reflectance at the surface of the patient’s teeth, amongst other known reason.  The examiner sets forth regardless of any preferential disclosure of an oral treatment material at a higher value refractive index, Cinader still renders obvious an oral treatment material which is between the lower limit of 1.3 and the refractive index values of the lens plate material and cover plate material disclosed by Vermeulen. The addition of modifiers to the oral treatment material and any implied changes to the refractive index in Cinader is not relevant to the determination of obviousness, as the entire range beginning with 1.3 is disclosed. Furthermore, as the entirety of the refractive range of 1.3 or greater is provided, it is reasonable to conclude that all values within that range give enhanced optical properties, including the lowest 1.3. 
The argument of obviousness based on Cinader is further supported by the disclosure of MPEP 2123. Which states that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31USPQ2d 1130, 1132 (Fed. Cir. 1994)

Respectfully submitted,
/SHANNEL NICOLE BELK/Examiner, Art Unit 3772                                                                                                                                                                                                        
Conferees:
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772   

                                                                                                                                                                                                     /RICHARD G LOUIS/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.